Exhibit 10.1
 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
on March 3, 2008 by I-TRAX, INC., a Delaware corporation with its principal
business offices located at 4 Hillman Drive, Suite 130, Chadds Ford,
Pennsylvania 19317 (the “Company”), and PETER HOTZ, an individual residing at
205 Hedgemere Drive, Devon, Pennsylvania 19333 (“Employee”).


Employee is currently employed by CHD Meridian Healthcare, LLC, a company wholly
owned by the Company, pursuant to an Employment Agreement dated November 13,
2007 (the “Original Agreement”).  The Company and Employee desire to amend and
restated the Original Agreement in the form of this Agreement in connection with
the promotion of Employee to Executive Vice President and Chief Operating
Officer of the Company.


In consideration of the mutual covenants and premises contained in this
Agreement, and other good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged by the Company and Employee, the Company and
Employee agree as follows:


1.           Term of Employment.  Upon the terms set forth in this Agreement,
the Company employs Employee and Employee accepts employment with the Company
for the period of three years (such period, the “Original Term”), unless sooner
terminated in accordance with the provisions of Section 4 below.  Upon the
expiration of the Original Term, the term of the Employee’s employment will
automatically extend for successive one-year periods (each such period, an
“Additional Term”) unless the Additional Term is sooner terminated in accordance
with the provisions of Section 4 below or unless on or before 90 days prior to
the end of the Original Term or any Additional Term, Employee or the Company
notifies the other in writing that the Employee’s employment under this
Agreement will not be extended beyond the Original Term or the applicable
Additional Term.


2.           Title and Capacity.  Employee will serve as Executive Vice
President and Chief Operating Officer of the Company, and will perform the
duties commensurate with such position and such other duties as the Employee’s
immediate supervisor, the Company’s Chief Executive Officer or the Board of
Directors (the “Board”) may assign to the Employee.  Employee will devote
attention and energies on a full-time basis to the above duties, and Employee
will not, during the term of this Agreement, actively engage in any other for
profit business activity, except Employee may:  (a) assist executive recruiting
agencies with identifying candidates; and (b) serve as a director of up to three
entities other than the Company or its Affiliates.


3.           Compensation and Benefits.


3.1           Salary.  During the Original Term and any Additional Term, the
Company will pay Employee an annual base salary of $240,000 and such
discretionary bonuses, if any, as the Compensation Committee of the Board (the
“Compensation Committee”) in its sole discretion may determine in accordance
with an annual bonus plan adopted by the Compensation Committee.  Employee may
be eligible for annual increases in base salary.
 
 
 

--------------------------------------------------------------------------------



 
3.2           Payment in Installments.  The Company will pay Employee’s annual
base salary in periodic installments in accordance with the Company’s general
payroll practices, after withholding for all Federal, state and local taxes and
other required deductions.  The Company will pay the bonus at such time as the
Compensation Committee determines in its sole discretion.




3.3           Benefits.  Provided Employee meets and continues to meet the
full-time and any and all other eligibility requirements set forth in the
Company’s Employee Manual and benefits plans sponsored by the Company, the
Company will make available to Employee the standard full-time employee benefits
and benefit plans, subject to employee cost sharing provisions and other
provisions of such benefits and benefit plans.  Notwithstanding the preceding,
the Company may change, modify, amend, eliminate, or terminate any benefit or
benefit plan or change the employee cost sharing provisions of any such benefit
or benefit plan, and if the Company does so, thereafter Employee will be
entitled only to then available standard full-time employee benefits and benefit
plans.


3.4           Paid Time Off.  Employee is entitled to 25 paid time off days per
year to be accrued in accordance with the Company’s Executive PTO policy, as
amended from time to time, and taken at such times as may be approved by the
Employee’s immediate supervisor or the Chief Executive Officer of the Company.


3.5           Expenses.  The Company will reimburse Employee for all reasonable
travel, entertainment and other expenses incurred or paid by Employee in
connection with, or related to, the performance of his duties under this
Agreement in accordance with the Travel and Expense Policy published by the
Company’s Finance Department, as amended from time to time.


4.           Employment Termination.  The employment of Employee by the Company
under this Agreement will terminate upon the occurrence of any of the following:


4.1           Expiration of Term.  At the election of Employee or the Company
upon the expiration of the Original Term if Employee or the Company notified the
other pursuant to Section 1 above that Employee’s employment under this
Agreement will not be extended for an Additional Term.


4.2           Cause.  At the election of the Company, for “cause” as defined
below, immediately upon written notice by the Company to Employee.  “Cause” for
termination is deemed to exist by reason of (a) any action by Employee resulting
in the conviction of Employee of, or the entry of a plea of guilty or nolo
contendere by Employee to, any crime involving moral turpitude, any felony, or
any misdemeanor involving misconduct or fraud in business activities, (b) any
breach of a fiduciary duty involving personal profit, (c) Employee’s willful
failure to perform his duties under this Agreement, (d) Employee’s willful
misconduct, recklessness or gross negligence in the performance of his duties
under this Agreement, (e) any action by Employee that violates Section 6 below,
or (f) repeated refusal or failure by Employee to comply with the reasonable
directives of the Employee’s immediate supervisor or the Chief Executive Officer
of the Company; provided, however, that the Company may terminate Employee’s
employment under Sections 4.2(c), (e) or (f) above only after Employee fails (x)
to commence and continue to correct or cure each specific instance comprising
cause within 10 days of receipt by Employee of written notice of the Employee’s
immediate supervisor or the Chief Executive Officer of the Company identifying
each instance constituting cause or (y) to correct or cure each identified
instance within 45 days of receipt of such notice.
 
 

--------------------------------------------------------------------------------



 
4.3           Without Cause.  At the election of the Company, at any time, upon
30 days written notice for any reason whatsoever other than for cause.


4.4           Death or Disability.  Upon Employee’s death or 30 days after
Employee’s disability.  “Disability” means the inability of Employee, due to a
physical or mental disability, to perform the duties contemplated under this
Agreement for a period of three consecutive months or for a cumulative period of
four months within any six consecutive months.  A physician satisfactory to
Employee and the Company will determine if Employee is disabled.  If Employee
and the Company cannot agree on a physician within 30 days of either party’s
written notice to the other, Employee and the Company will each select a
physician, who will together select a third physician.  The determination of the
physician(s) as to disability will be binding on all parties.


4.5           Termination by Employee.  At the election of Employee: (a) at any
time if his health should become impaired to an extent that makes the continued
performance of his duties under this Agreement hazardous to his physical or
mental health or his life, as certified by a physician designated by Employee
and reasonably acceptable to the Company; (b) for “good reason” upon delivery of
written notice of such “good reason” to the Company; or (c) upon 90 days written
notice of termination.  “Good reason” means: (1) the failure by the Company to
continue Employee in the position of Executive Vice President and Chief
Operating Officer (or such other position as the Company and Employee may agree
upon); (2) failure by the Company to pay and provide to Employee the
compensation provided in Section 3.1 above, which failure is not cured within 30
days after written notice of such failure is delivered by Employee to the
Company; (3) requiring Employee to be permanently based anywhere other than
within 25 miles of Company’s offices in Chadds Ford, Pennsylvania (excluding
business related travel as required by the Company’s business); or (4) any other
material breach of this Agreement by the Company, which breach is not cured
within 30 days after written notice of such breach is delivered by Employee to
the Company.


5.           Effect of Termination.


5.1           Expiration of Term.  If Employee or the Company elects not to
renew Employee’s employment for any Additional Term under Section 4.1, the
Company will pay to Employee the base salary and benefits otherwise payable to
Employee under Sections 3.1, 3.2 and 3.3, pro rata through the last day of
Employee’s actual employment by the Company.


5.2           Termination for Cause.  If the Company terminates Employee’s
employment for cause under Section 4.2, the Company will pay to Employee the
base salary and benefits otherwise payable to Employee under Sections 3.1, 3.2
and 3.3, pro rata through the last day of Employee’s actual employment by the
Company.
 
 
 

--------------------------------------------------------------------------------



 
5.3           Termination Without Cause.


(a)           If the Company terminates Employee’s employment under Section 4.3
for any reason other than for cause at any time during the Original Term or any
Additional Term, the Company will pay to Employee (1) severance equal to 12
months of base salary then applicable under Section 3.1 in the manner provided
under Section 3.2, (2) the bonus accrued for the benefit of Employee in
accordance with the Company’s plan for the fiscal year in which Employee’s
employment terminates, pro rated for any partial year, and (3) for the period
that Employee is receiving severance, an additional amount equal to the amount
Employee is required to pay to maintain full-time health benefits under COBRA.


(b)           Employee acknowledges that if Employee’s employment is terminated
pursuant to Section 4.3, the payment in full of severance under this Section 5.3
represents the total obligation of the Company to Employee under this Agreement.


5.4           Termination for Death or Disability.  If Employee’s employment is
terminated by death or because of disability under Section 4.4, the Company will
pay to the estate of Employee or to Employee, as applicable, the base salary and
benefits otherwise payable to Employee under Sections 3.1, 3.2 and 3.4 above
through the end of the month in which termination of Employee’s employment
because of death or disability occurs.


5.5           Termination by Employee.


(a)           If Employee terminates Employee’s employment under Section 4.5(a)
for reasons of health, the Company will pay to Employee the base salary and
benefits otherwise payable to Employee under Sections 3.1, 3.2 and 3.4 through
the date of termination.


(b)           If Employee terminates Employee’s employment under Section 4.5(b)
for good reason at any time during the Original Term or any Additional Term, the
Company will pay to Employee (1) severance equal to 12 months of base salary
then applicable under Section 3.1 in the manner provided under Section 3.2, (2)
the bonus accrued for the benefit of Employee in accordance with the Company’s
plan for the fiscal year in which Employee’s employment terminates, pro rated
for any partial year, and (3) for the period that Employee is receiving
severance, an additional amount equal to the amount Employee is required to pay
to maintain full-time health benefits under COBRA.


(c)           Employee acknowledges that if Employee’s employment is terminated
pursuant to Section 4.5(b), then the payment in full of severance under Section
5.5(b) represents the total obligation of the Company to Employee under this
Agreement.


(d)           If Employee terminates Employee’s employment under Section 4.5(c),
the Company will pay to Employee the base salary and benefits otherwise payable
to him under Sections 3.1, 3.2 and 3.4 pro rata through the last day of his
actual employment by the Company, and the Company may assert a claim for damages
caused to the Company by reason of Employee’s termination in breach of
Employee’s obligations under this Agreement.
 
 
 

--------------------------------------------------------------------------------



 
6.           Non-Competition, Non-Solicitation and Confidentiality.


6.1           Non-Competition.  During the Original Term and, if automatically
renewed, the applicable Additional Term (regardless whether the Original Term or
the applicable Additional Term are terminated under Section 4 above prior to its
scheduled expiration under Section 1) and for a period of one year after the
expiration of the Original Term and, if automatically renewed, the applicable
Additional Term, Employee will not, including through an Affiliate (as defined
in Rule 12b-2 promulgated pursuant to the Securities Exchange Act of 1934, as
amended), directly or indirectly, engage in the business in which the Company or
its Affiliates are actually engaged in as of the date of termination or
expiration, as applicable (the “Business”).  Each of the following activities,
without limitation, are deemed to constitute engaged in the Business:  engaging
in, working with, maintaining an interest in (other than interests of less than
1% in companies with securities traded either on the New York Stock Exchange,
the American Stock Exchange, the Nasdaq National Market, the Nasdaq SmallCap
Market or traded over-the-counter and quoted on the Bulletin Board), advising
for a fee or other consideration, managing, operating, lending money to (other
than loans by commercial banks), guaranteeing the debts or obligations of, or
permitting one’s name or any part thereof to be used in connection with an
enterprise or endeavor, either individually, in partnership or in conjunction
with any individual, partnership, corporation, limited liability company,
association, joint stock company, trust, joint venture or any other form of
business organization, unincorporated organization or governmental entity (or
any department, agency or subdivision thereof) (each, a “Person”), whether as
principal, director, agent, shareholder, partner, employee, consultant,
independent contractor or in any other manner whatsoever, any Person in the
Business.


6.2           Non-solicitation.  During the Original Term and, if automatically
renewed, the applicable Additional Term (regardless whether the Original Term or
the applicable Additional Term are terminated under Section 4 above prior to its
scheduled expiration under Section 1) and for a period of one year after the
expiration of the Original Term and, if automatically renewed, the applicable
Additional Term, Employee will not, directly or indirectly, and no Person
(including an Affiliate) over which Employee exercises control (whether as an
officer, director, individual proprietor, holder of debt or equity securities,
consultant, partner, member or otherwise) (a) solicit or engage or employ or
otherwise enter into any agreement or understanding, written or oral, relating
to the services of any Person who is known or should be known by Employee to be
then employed or to have been employed within the preceding six months by the
Company or its Affiliates, (b) take any action which could be reasonably
expected to lead any Person to cease to deal with the Company or its Affiliates
or (c) solicit the business of, enter into any written or oral agreement with or
otherwise deal with any supplier of goods, products, materials or services in
competition with the Company or its Affiliates or solicit the business of
customers of the Company or its Affiliates who were such at any time during the
two-year period preceding Employee’s last date of employment, except on behalf
of businesses in which such party would then be permitted to engage directly
without violating this Section 6.
 
 

--------------------------------------------------------------------------------



 
6.3           Confidentiality.  During the Original Term and, if automatically
renewed, the applicable Additional Term (regardless whether the Original Term or
the applicable Additional Term are terminated under Section 4 above prior to its
scheduled expiration under Section 1) and for a period of five years after the
expiration of the Original Term and, if automatically renewed, the applicable
Additional Term, Employee will treat as trade secrets all Confidential
Information (as defined below) known or acquired by Employee in the course of
any affiliation Employee has with the Company or its Affiliates and will not
disclose any Confidential Information to any Person not affiliated with the
Company except as authorized in writing by the Company.  “Confidential
Information” means any information relating to the relationship of the Company
or its Affiliates to their customers (including, without limitation, the
identity of any customer), the research, design, development, manufacturing,
marketing, pricing, costs, capabilities, capacities and business plans related
to the Business, the financing arrangements of the Company, or the financial
condition or prospects of the Company; inventions, products, processes, methods,
techniques, formulas, compositions, compounds, projects, developments, plans,
research data, clinical data, financial data, personnel data, computer programs,
software, including source code, object code, operating systems, bridgeware,
firmware, middleware or utilities and customer and supplier lists and any other
confidential information relating to the assets, condition or business of the
Company or its Affiliates.  Notwithstanding the foregoing, Employee will have no
obligation with respect to (a) information disclosed to Employee by a Person who
does not owe a duty of confidentiality to the Company or its Affiliates; or
(b) information which is in the public domain and is readily available; or
(c) information where disclosure is required by law or is necessary in
connection with a claim, dispute or litigation to which Employee is or becomes a
party and the Company is given ten business days prior written notice of the
intent to make disclosure.


6.4           Injunctive Relief.  The restrictions contained in this Section 6
are necessary for the protection of the business and goodwill of the Company and
its Affiliates and are considered by Employee to be reasonable for such
purpose.  Employee acknowledges that a breach or threatened breach by Employee
of the covenants contained in this Section 6 would cause the Company irreparable
harm and that the extent of damages to the Company would be impossible to
ascertain and that there is and will be available to the Company no adequate
monetary damages or other remedy at law to compensate it in the event of any
such breach.  Consequently, in the event of a breach of any such covenant, in
addition to any other relief to which the Company is or may be entitled, the
Company may seek, as a matter of course, an injunction or other equitable
relief, including the remedy of specific performance, to enforce any or all of
such covenants by Employee, his employer, employees, partners, agents or any of
them.


6.5           Modification of Covenants.  In the event an arbitrator, court or
governmental agency or authority determines that any provision of Section 6 is
invalid by reason of the length of any period of time or the size of any area
during or in which such provision is effective, such period of time or area will
be considered to be reduced to the extent required to cure such invalidity.


6.6           Extension of Covenant.  In the event Employee violates the
restrictions contained in Section 6.1, the duration of such restriction will
extend for a period of time equal to the period of time during which such
violation continued.


6.7           Counter-claims.  Any claim or cause of action by Employee against
the Company, whether predicated on this Agreement or otherwise, will not
constitute a defense to the enforcement by the Company of the restrictions
contained in this Section 6, but will be litigated separately including, without
limitation, any claim by Employee that Employee has not been terminated for
cause pursuant to Section 4.2 above, unless the claim and defense arise out of
the same event and joinder would be required.
 
 

--------------------------------------------------------------------------------



 
7.           Inventions, Patents and Intellectual Property.


7.1           Employee agrees that all inventions, discoveries, computer
programs, data, software, technology, designs, innovations and improvements
(whether or not patentable and whether or not copyrightable) (individually, an
“Invention,” and collectively, “Inventions”) related to the Business which are
made, conceived, reduced to practice, created, written, designed or developed by
Employee, solely or jointly with others and whether during normal business hours
or otherwise, during the Original Term, the Additional Term or thereafter if
resulting or directly derived from Confidential Information, will be the sole
property of the Company.  Employee hereby assigns to the Company all Inventions
and any and all related patents, copyrights, trademarks, trade names, and other
industrial and intellectual property rights and applications therefor, in the
United States and elsewhere and appoints any officer of the Company as
Employee’s duly authorized attorney to execute, file, prosecute and protect the
same before any government agency, court or authority.  Upon the request of the
Company and at the Company’s expense, Employee will execute such further
assignments, documents and other instruments as may be necessary or desirable to
fully and completely assign all Inventions to the Company and to assist the
Company in applying for, obtaining and enforcing patents or copyrights or other
rights in the United States and in any foreign country with respect to any
Invention.


7.2           Employee will promptly disclose to the Company all Inventions and
will maintain adequate and current written records (in the form of notes,
sketches, drawings and as may be specified by the Company) to document the
conception and/or first actual reduction to practice of any Invention.  Such
written records will be available to and remain the sole property of the Company
at all times.


8.           Return of Confidential Information.  All files, letters, memoranda,
reports, records, data, sketches, drawings, laboratory notebooks, program
listings or other written, photographic or other tangible material, in each
event, containing Confidential Information, whether created by Employee or
others, which come into Employee’s custody or possession, are and will be the
exclusive property of the Company to be used by Employee only in the performance
of his duties for the Company.


9.           Cooperation.  At any time during the term of this Agreement or
thereafter, Employee will reasonably cooperate with the Company in any
litigation or administrative proceedings involving any matters with which
Employee was involved during Employee’s employment by the Company.  The Company
will reimburse Employee for reasonable expenses, if any, incurred in providing
such assistance.
 
 

--------------------------------------------------------------------------------



 
10.           Notices.  All notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing, and may be given
by a party hereto by (a) personal service (effective upon delivery), (b) mailed
by registered or certified mail, return receipt requested, postage prepaid
(effective five business days after dispatch), (c) reputable overnight delivery
service, charges prepaid (effective the next business day) or (d) telecopy or
other means of electronic transmission (effective upon receipt of the telecopy
or other electronic transmission in complete, readable form), if confirmed
promptly by any of the methods specified in clauses subparagraphs (a)-(c) of
this Section 10, to the other party at the address shown above, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 10.


11.           Non-Disparagement.  During the term of Employee’s employment
hereunder and for five years thereafter, neither Employee nor the Company will
disparage, deprecate, or make any negative comment with respect to the other
party or its Affiliates or their respective businesses, operations, or
properties.


12.           Pronouns.  Whenever the context may require, any pronouns used in
this Agreement include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns include the plural and vice versa.


13.           Entire Agreement.  This Agreement, and such other agreements,
schedules and exhibits as are referenced in this Agreement, constitute the
entire agreement between the parties and supersede all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement, including the Original Agreement.


14.           Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and Employee.


15.           Governing Law; Consent to Jurisdiction.


15.1           This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the Commonwealth of Pennsylvania, notwithstanding
any contrary application of conflicts of laws principles.


15.2           Each of the Company and Employee consents to the jurisdiction of
all Federal and state courts located in the Commonwealth of Pennsylvania which
have jurisdiction over any disputes arising under this Agreement.  Service of
process in any action or proceeding commenced in a court located in the
Commonwealth of Pennsylvania may be made by written notice as provided in
Section 10.


16.           Successors and Assigns.  This Agreement will be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which or into which the Company may be
merged or which may succeed to its assets or business; provided, however, that
the obligations of Employee are personal and may not be assigned by him.
 
 

--------------------------------------------------------------------------------



 
17.           Miscellaneous.


17.1           No delay or omission by the Company in exercising any right under
this Agreement operates as a waiver of that or any other right.  A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar or waiver or any right on any other
occasion.


17.2            The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.


17.3           In case any provision of this Agreement is invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions will in no way be affected or impaired.


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the day and year set forth above.




COMPANY:


I-TRAX, INC.




By:  /s/ R. Dixon Thayer
                                                               
      Name:  R. Dixon Thayer
      Title:  Chief Executive Officer




Attest:  /s/ Yuri Rozenfeld  
Name: Yuri Rozenfeld
Title: Secretary




EMPLOYEE:  /s/ Peter Hotz




Witness:  /s/ Yuri
Rozenfeld                                                                                            
 
 

--------------------------------------------------------------------------------